Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed xx. As directed, Claims 1, 3-8, 10-14, 17, 19-20 have been amended and claim 15 cancelled. Thus claims 1-14,16-20 are presently pending in this application.
The amendments are sufficient to overcome the claim objections and 112(d) rejections from the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “said first thermal mass plate and said second thermal mass plate…is different from a thermal mass of said…first pass tubes….” This appears to state that the plates are different from a thermal mass of another object, which is of course true but meaningless. It is assumed that this was intended to read “a thermal mass of each of the first and second plates is different from a thermal mass of said…first pass tubes….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5-6, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US Pat. 5417202, cited on Applicant’s IDS) in view of Conrad et al. (US 2020/0329909 A1, hereinafter “Conrad,” newly cited).
Regarding Claim 1, Cote discloses a multi-pass fryer heat exchanger comprising: 
a plurality of first pass tubes [16, 18, and 20, Fig. 4]; 
said plurality of first pass tubes having an inlet [Annotated Fig. 4, below] for a flame tube [note that this relates to the intended use of the inlet and is not given additional patentable weight; the inlet of Cote is capable of being attached to a flame tube. See Col. 3 lines 5-6]; 
said plurality of first pass tubes having an outlet [Annotated Fig. 4] that connects to an inlet [Annotated Fig. 4] to a first collection box [32]; 
said first collection box having at least one outlet [Annotated Fig. 4] that connects to an inlet to at least one second pass tube [22 and 26]; 
said at least one second pass tube having an outlet [Annotated Fig. 4] that connects to an inlet [Annotated Fig. 4] to a second collection box [34]; said second collection box having at least one outlet [Annotated Fig. 4] that connects to an inlet [Annotated Fig. 4] to at least one third pass tube [28 and 30], and said at least one third pass tube has an outlet [Annotated Fig. 4].

    PNG
    media_image1.png
    520
    823
    media_image1.png
    Greyscale

Cote fails to disclose said first collection box having a first thermal mass plate within it.
However, Conrad teaches, in a heat exchanger [540, Fig. 64] for a food cooking apparatus, a first collection box [564] having a first thermal mass plate [“energy storage member” 544] within the first collection box [Fig. 64]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Cote by adding, to the first collection box, a first thermal mass plate as taught by Conrad, in order to allow fluids to be more quickly heated by drawing heat from the energy storage member as it flows along its flow path [Conrad Par. 0336].

    PNG
    media_image2.png
    450
    344
    media_image2.png
    Greyscale

Regarding Claim 5, Cote fails to disclose a second thermal mass plate. However, Conrad teaches, in a heat exchanger [540, Fig. 64] for a food cooking apparatus, a first collection box [564] having a first thermal mass plate [“energy storage member” 544] within the first collection box [Fig. 64]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Cote by adding, to the second collection box, a second thermal mass plate as taught by Conrad, in order to further improve the speed of heating the fluid by drawing heat from the energy storage member as it flows along its flow path [Conrad Par. 0336].

Regarding Claim 6, as best understood, the modified Cote discloses said first thermal mass and said second thermal mass plate have different thermal masses from said plurality of first pass tubes, said at least one second pass tube, said at least one third pass tube, said first collection box and said second collection box [the heat storage members are made of a large block of metal such as aluminum, Conrad Par. 0336; meanwhile, while the material of the tubes and boxes of Cote is not specified, they have different geometries and thus different masses, so even if they were made of the same material, they would have different thermal masses].
Regarding Claim 18, Cote discloses a flue product through said plurality of first pass tubes is combined in said first collection box [Col. 3 lines 39-42].
Regarding Claim 20, Cote discloses the multi-pass fry heat exchanger is configured to heat an oil vat [Col. 1 lines 5-9].
Claims 2-4, 7-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Conrad as applied to claim 1, and further in view of Jensen et al. (US 2012/0006524 A1, hereinafter “Jensen”).
Regarding Claim 2, Cote discloses the apparatus set forth above but fails to teach at least four first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], at least four first pass tubes [405, Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the number of first pass tubes to be at least four because having more tubes improves the rate of heat transfer.

    PNG
    media_image3.png
    473
    394
    media_image3.png
    Greyscale

Regarding claim 3, Cote discloses the apparatus set forth above including at least two second pass tubes after said first collection box [the fluid passes through the first tubes and into the first collection box, after which point it is free to pass into the second pass tubes noted below], but fails to teach three second pass tubes [see annotated Fig. 4 below]. However, Jensen teaches, in a heat exchanger [Abstract], three second pass tubes [410, Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the number of second pass tubes to be at least three because having more tubes improves the rate of heat transfer.

    PNG
    media_image4.png
    473
    680
    media_image4.png
    Greyscale

Regarding claim 4, Cote discloses there are at least two third pass tubes [see annotated Fig. 4 above] after said second collection box [the fluid passes through the second collection box, after which point it is free to pass into the third pass tubes].
Regarding claim 7, Cote teaches the apparatus set forth above, including wherein flow from said at least one second pass tube flows in an opposite direction to flow in said plurality of first pass tubes after flow transfers from said plurality of first pass tubes to said at least one second pass tubes [Fig. 4] .

    PNG
    media_image1.png
    520
    823
    media_image1.png
    Greyscale

Cote fails to teach the second pass tube located below the first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], at least one second pass tube [410, Fig. 4] is located below said plurality of first pass tubes [405]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cote by placing the tubes so the second pass tube is located below the plurality of first pass tubes as taught by Jensen because this configuration improves the control of heat transfer [Jensen Par. 0016].
Regarding claim 8, Cote discloses the third pass tube is located to a left of the second pass tube(s) [Fig. 4].
Regarding claim 13, Cote teaches the apparatus set forth above, including the second pass tube being after said first collection box [Fig. 4], but fails to teach the flowarea of the second pass tubes is less than that of the first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], a cross-sectional flow area of said at least one second pass tube [410, Fig. 4] is less than a cross-sectional flow area of said plurality of first pass tubes [405; see Par. 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the area of the second pass tubes to be less than that of the first pass tubes as taught by Jensen in order to improve heat transfer, specifically having greater heat transfer in the first tubes and less in the later tubes [see Jensen Pars. 0032-0033, where the “air-side” refers to the equivalent of the oil in the present invention, and the “fuel-side” refers to the material flowing through the tubes].
Regarding claim 14, Cote teaches the apparatus set forth above, including the flow in the third pass tubes being after said second collection box, but fails to teach the flow area of the third pass tubes is less than that of the second pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], a cross-sectional flow area of said at least one third pass tube [415, Fig. 4] is less than a cross-sectional flow area of said at least one second pass tubes [410; see Par. 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the area of the third pass tubes to be less than that of the second pass tubes as taught by Jensen in order to improve heat transfer, specifically having greater heat transfer in the first tubes and less in the later tubes [see Jensen Pars. 0032-0033, where the “air-side” refers to the equivalent of the oil in the present invention, and the “fuel-side” refers to the material flowing through the tubes].
Regarding Claim 16, Cote discloses the apparatus set forth above but fails to teach three second pass tubes [see annotated Fig. 4 below]. However, Jensen teaches, in a heat exchanger [Abstract], three second pass tubes [410, Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the number of second pass tubes to be at least three because having more tubes improves the rate of heat transfer.

    PNG
    media_image4.png
    473
    680
    media_image4.png
    Greyscale

Regarding Claim 17,  Cote discloses there are two third pass tubes located on the left and right side of the second pass tubes [see Annotated Fig. 4 above].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Conrad as applied to claim 1 above, and further in view of McNamara (US Pat. 6016799, cited on Applicant’s IDS).
Regarding Claim 9, Cote teaches the multi-pass fryer heat exchanger as set forth above, but fails to teach at least one baffle. However, McNamara, in a fryer heat exchanger [Fig. 1], teaches a plurality of first pass tubes include at least one baffle [62, Fig. 3] located within a length of each of said plurality of first pass tubes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by adding at least one baffle to the plurality of first pass tubes as taught by McNamara because the baffle “provid[es] additional churning which increases turbulence, and, therefore, enhances heat transfer,” [McNamara, Col. 4 lines 41-44].
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Conrad as applied to claim 1 above, and further in view of Morgan et al. (US 2013/0240171 A1, hereinafter “Morgan”).
Regarding claim 10, Cote as modified by Conrad discloses the apparatus set forth above but fails to disclose the first thermal mass plate being carbon steel. However, Woebcke teaches, in a heat exchanger, a thermal mass which is carbon steel [“thermal masss 10” Par. 0003 which may be stainless steel, Par. 0060/Table 1]. Adding a thermal mass of steel to the first collection box would have been obvious before the effective filing date to one of ordinary skill in the art because this allows thermal energy to be stored and transferred [Morgan Par. 0003].
Regarding the steel thermal mass being carbon steel, replacing the stainless steel with carbon steel is a simple substitution of one material known in the art for another with predictable results [and see e.g. Par. 0151 which states that “mild steel,” a type of carbon steel, is a low cost material].
Regarding claim 11,  Cote, Conrad, and Morgan fail to disclose the volume of the thermal mass. However, it is well known in the art that a volume of a thermal mass is a result-effective variable as it affects both the total mass as well as the available surface area for heat transfer. [see e.g. Cote Col. 3 lines 9-21]. Thus, selecting the thermal mass to have a volume of between 10 and 100 cubic inches amounts to routine optimization of a result-effective variable, which has been held not to lend patentable distinction. See MPEP 2144.05(II)(B).
Regarding claim 12,  Morgan further teaches said thermal mass [the mass is a plate as in Conrad] is heated by a heat that is produced in said flame tube [see Claim 1 above; the flame tube is not a positively recited part of the invention] and is configured to dissipate heat stored in said thermal mass when said heat is not being produced in said flame tube [“In a discharge phase, the HTF [heat transfer fluid] is passed through the inlet 40, into the passages 20, and out of the outlet 50, over the thermal mass 10 to recover the thermal energy for transfer to another process. The thermal mass 10 includes surface features 30 to promote heat transfer. In known thermal stores the charge and discharge phases are symmetric, i.e. the HTF flow rates are the same during the charge and discharge phases,” Par. 0003]. Adding a thermal mass as a member of carbon steel to the first collection box would have been obvious before the effective filing date to one of ordinary skill in the art because this allows thermal energy to be stored and transferred [Morgan Par. 0003]. Cote teaches the heat being dissipated into said pass tubes [see Fig. 4] and thus Cote-Conrad-Morgan teaches dissipating heat from the thermal mass plate into said pass tubes.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Conrad as applied to claim 1 and further in view of Duncan et al. (US Pat. 4289111, hereinafter “Duncan”).
Regarding claim 19, Cote discloses the apparatus set forth above but fails to teach whether each of the first pass tubes has a separate flame tube. However, Duncan teaches, in a fryer heat exchanger [Abstract], each of said plurality of first pass tubes has a separate said flame tube [The fryer is fitted with two burners 3 each of which is attached to a heat exchanger tube 4 placed inside the kettle,” Col. 3 lines 15-18]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the device to have a separate flame tube for each first pass tube as taught by Duncan in order to improve the control over the heat exchanger and the speed with which heat can be adjusted. (Furthermore, the examiner notes that the flame tube is not a positively recited part of the claim, and limitations drawn to the structure of the flame tube(s) does not lend patentable distinction).                                                                                         
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
Regarding the 112b rejection, while the amendment removed some of the issues, others remain. See above.
The examiner agrees that primary reference Cote fails to teach the thermal mass plate as now claimed. However, Conrad was introduced to teach a thermal mass plate. 
Regarding the placement of the thermal masses in Morgan, Morgan was introduced to teach specific properties of the thermal masses, not their location, which is taught by Cote-Conrad.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761